DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
The Non-Final Rejection being presented below, in response to the Appeal Brief filed July 23, 2021, will vacate the Final Rejection mailed February 3, 2021.
In view of the appeal brief filed on 07/23/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37, The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal, if, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        ***


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13 - 15 and 17 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “may be” in last 2nd line. It is not clear if applicant intends the “may be” claim limitation to be optional or that the phrase should be interpreted as a definite statement.
Claims 14, 15 and 17 – 22 are rejected for being dependent on claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    1545
    1453
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Victor to show claim interpretation.
Claims 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Victor, Robbins Keith (US 3,240,154 – herein after Victor) in view of Leighton et al. (US 2003/0049134 – herein after Leighton), Moore et al. (US 2009/0081050 – herein after Moore) and evidenced by Harvie, Mark (US 8,997,348 – herein after Harvie.
In reference to claim 1, Victor teaches a transfer pump (in figs. 1-3) for displacing fluid, the pump comprising: a housing (casing around motor 2 and pump 1); a pump (1) including an impeller (24; fig 2/3) that is operable for creating suction to draw the fluid through the pump, wherein the impeller has a central hub (see fig. A above) and a plurality of arms (see fig. A above) that extend radially outward from the central hub that contact a portion (15) of the housing, wherein the pump is operable in a first state (i.e. a state where the fluid is sufficient fluid to be pumped) having a first quantity of the fluid within the pump and a second state (i.e. a state where there is insufficient or no fluid left to be pumped) having a second quantity of the fluid within the pump that is less than the first quantity {it is inherent that pump with flexible impeller would pump fluid from sort of a fluid reservoir and the fluid in the reservoir would eventually decrease after being pumped to a desired location; the flexible impeller pump operating without adequate fluid is commonly known as a dry run condition of the pump and it is common for these pumps to experience the dry run state, as evidenced by Harvie (in background art, see col. 1, lines 16-40)}; and a motor (2) coupled to the hub of the impeller for driving the pump.
Victor remains silent on a battery for powering the motor.
However, Leighton teaches a similar pump system, wherein the system includes battery backup for a motor in the event AC power is unavailable (see ¶8).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pump of Victor Leighton so that the battery acts as a backup power source for the motor in an event AC power is unavailable, as recognized by Leighton above.
Victor further remains silent on a sensor configured to generate an output signal indicative of an amount of current drawn by the motor when the pump is in the first state and the second state; and a controller configured to receive the output signal from the sensor and determine, based on the output signal, when the amount of current drawn by the motor in the second state of the pump becomes equal to or greater than a predetermined current value for a predetermined amount of time as a result of increased friction between the plurality of arms and a portion of the housing and (ii) deactivate the motor in response to determining the amount of current drawn by the motor in the second state of the pump becomes equal or greater than the predetermined current value for the predetermined amount of time.
However, Moore teaches a pump system, wherein (claim 6) when the electric motor is detected, with the help of a current sensor (claim 1), drawing much more current such that the measure current exceeds a set current threshold for a predetermined period of time, motor shut down is initiated.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump of Victor by adding a feature of monitoring the current drawn by the motor for a desired predetermined threshold for a predetermined amount of time as Moore for the purpose of preventing the motor from overheating, thus prolonging the life of the motor component in the pump system or the life of the pump system itself, as recognized by Moore (see ¶22).
Therefore, Victor, as modified, teaches the pump, a controller that is capable of having claimed features claimed in last 8 lines of claim 1.
In reference to claim 7, Victor teaches a transfer pump (in figs. 1-3) for displacing fluid, the pump comprising: a housing (casing around motor 2 and pump 1) having an inlet (12) and an outlet (13); a pump (1) disposed within the housing for creating suction to draw the fluid through the inlet, the pump having an impeller (24; fig 2/3) with a central hub (see fig. A above) and a plurality of arms (see fig. A above) that extend radially outward from the central hub that contact a portion (15) of the housing, wherein the pump is operable in a first state (i.e. a state where the fluid is sufficient fluid to be pumped) having a first quantity of the fluid within the pump and a second state (i.e. a state where there is insufficient or no fluid left to be pumped) having a second quantity of the fluid within the pump that is less than the first quantity {it is inherent that pump with flexible impeller would pump fluid from sort of a fluid reservoir and the fluid in the reservoir would eventually decrease after being pumped to a desired location; the flexible impeller pump operating without adequate fluid is commonly known as a dry run condition of the pump and it is common for these pumps to experience the dry run state, as evidenced by Harvie (in background art, see col. 1, lines 16-40)}; and a motor (2) for driving the pump.
Victor remains silent on a battery
However, Leighton teaches a similar pump system, wherein the system includes battery backup for a motor in the event AC power is unavailable (see ¶8).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pump of Victor with a battery as taught by Leighton so that the battery acts as a backup power source for the motor in an event AC power is unavailable, as recognized by Leighton above.
Victor further remains silent on a sensor configured to generate an output signal indicative of an operating parameter of the motor; and a controller configured to receive the output signal from the sensor and determine, based on a comparison of the output signal and a predetermined threshold value, a presence of increased friction between the plurality of arms and the portion of the housing in the second state and to deactivate the motor in response to determining the presence of the increased friction between the plurality of arms and the portion of the housing in the second state.
However, Moore teaches a pump system, wherein (claim 6) when the electric motor is detected, with the help of a current sensor (claim 1), drawing much more current such that the measure current exceeds a set current threshold for a predetermined period of time, motor shut down is initiated.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump of Victor by adding a feature of monitoring the current drawn by the motor for a desired predetermined threshold for a predetermined amount of time as taught by Moore for the purpose of preventing the motor from overheating, thus prolonging the life of the motor component in the pump system or the life of the pump system itself, as recognized by Moore (see ¶22).
Therefore, Victor, as modified, teaches the pump, a controller that is capable of having claimed features claimed in last 6 lines of claim 7.
In reference to claim 10, Victor, as modified, teaches the pump, wherein the operating parameter of the motor includes a current drawn by the motor [see disclosure of Moore (claims 1 and 6)].
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Leighton, Moore, Harvie (evidenced reference) and Pohler, Donald M. (US 2005/0232796 – herein after Pohler).
Victor remains silent on the pump, further including a handle to the housing to be grasped by a user for maneuvering the pump.
However, Pohler teaches a transfer pump that includes a handle (190) coupled to the housing (110) to be grasped by a user for maneuvering the pump.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump of Victor by adding providing it with a handle as taught by Pohler for the purpose of rendering the pump well balanced to assist in transportation thereof, as recognized by Pohler (¶22).
Claims 3 – 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Leighton, Moore, Harvie (evidenced reference) and further evidenced by Chenowth, Rory H. (US 2014/0021736 – herein after Chenowth) OR Midas et al. (US 6,850,020 – herein after Midas).
Moore teaches when a predetermined threshold current is exceeded for a predetermined time, motor is switched off. 
Moore, however, remains silent on the specific values of the predetermined threshold current (such as at least 17.5 amps or 20 amps) and the predetermined time (such as at least 4 seconds or 1 second in this case).
Different motors have different operating/normal current level. An overload current level is a current that is higher than the operating/normal current level, thus dependent on the operating/normal current level. 
Evidentiary reference of Chenowth, shows (fig. 7 and ¶104) the overload tolerances for the motor on the graph of time versus current function for a motor used in typical cargo canopy system. As seen, the motor is specifically designed to operate or safely run under or along the curve 109 and if the motor operated above curve 109, the power to the motor is cut-off. 
OR 
Evidentiary reference of Midas discloses, (col. 8, lines 5-9) the motor cutoff condition, wherein if current is greater than 1.5amps for at least 300 msec, the controller zeroes the power to the motor.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to define the predetermine current In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Leighton, Moore, Harvie (evidenced reference) and Gray Ian (US 2008/0317608 – herein after Gray).
Victor, as modified, teaches the pump, wherein the operating parameter of the motor includes a current drawn by the motor [see disclosure of Moore (claims 1 and 6)].
Victor, as modified, remains silent on the pump, wherein the operating parameter of the motor includes a temperature of the motor, and wherein the controller deactivates the motor in response to the sensor sensing a predetermine temperature of the motor.
However, Gray teaches (in ¶7) “Many small commercial liquid supply pumps are protected from the effects of loss of prime by a temperature sensor located on the pump motor. Continuous running caused by a failure to build pressure leads to heating of the motor. The temperature rise is detected and the motor is turned off until the temperature has dropped”.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also include a temperature of the motor as the operating parameter in the modified pump of Victor using the Gray in order to provide more than one condition in the controller to turn off the motor. Doing so would allow the controller in the modified pump of Victor (a) to shut off the motor in an event temperature condition is met before the motor current condition or vice versa or (b) to provide more than reflexive response to the one of the sensed conditions (i.e. both the current and the temperature conditions of the motor would be checked by the controller and if both conditions are met, then the motor is stopped), thus avoiding false stops of the motor. 
Claims 13 – 15 and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Victor, Robbins Keith (US 3,240,154 – herein after Victor) in view of Leighton et al. (US 2003/0049134 – herein after Leighton) and Clausen et al. (US 4,589,822 – herein after Clausen).
In reference to claim 13, Victor teaches a transfer pump (in figs. 1-3) for displacing fluid, the pump comprising: a housing (casing around motor 2 and pump 1) having an inlet (12) and an outlet (13); a pump (1) including an impeller (24; fig 2/3) with a central hub (see fig. A above) and a plurality of arms (see fig. A above) that extend radially outward from the central hub, the pump being disposed within the housing for creating suction to draw the fluid through the inlet, the impeller, and out the outlet (function of the pump); and a motor (2) for driving the pump.
Victor remains silent on a battery operable to power the motor of the pump.
However, Leighton teaches
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pump of Victor with a battery as taught by Leighton so that the battery acts as a backup power source for the motor in an event AC power is unavailable, as recognized by Leighton above.
Victor further remains silent on the portion/cover (25) of the pump’s volute/housing made from a material that provides a view of the plurality of arms of the impeller, such that debris between adjacent arms may be identified without any disassembly of the pump.
However, Clausen teaches the pump wherein the front housing section (14; acting as a cover) of the impeller/pump housing (112) is made transparent so that the operation of the pump can be visually monitored (see Col. 2, lines 50-52).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the cover (25) in the pump of Victor by making it transparent using the teaching of Clausen for the purpose of visually monitoring the operation of the pump, as recognized by Clausen above.
Thus, Victor, as modified, teaches the pump further comprising: a viewing window
In reference to claim 14, Victor teaches the pump, wherein the impeller (24) is composed of a flexible material such that the impeller is operable to flex and move during operation (see Col. 3, lines 28-32). 
In reference to claim 15, Victor teaches the pump, wherein the impeller (24) is composed of a rubber material (see Col. 3, lines 28-32). 
In reference to claim 17, Victor teaches the pump, wherein the impeller (24) further includes cylindrical end members (see fig. A above) formed at an end of each arm.
In reference to claim 18, Victor teaches the pump, wherein the housing further includes a pump housing (i.e. casing section surrounding the pump 1) surrounding the pump and the impeller, an interior of the pump housing being generally cylindrical (as seen in fig. 1).
In reference to claim 19, Victor teaches the pump, wherein the interior of the pump housing includes a first discontinuity (see fig. A above) projecting radially inwardly proximate the inlet (12) and a second discontinuity (see fig. A above) projecting radially inwardly proximate the outlet (13).
In reference to claim 20, Victor teaches
In reference to claim 21, Victor teaches the pump, wherein the interior of the pump housing includes flattened portion (see fig. A above) projecting radially inwardly proximate the inlet (12) and the outlet (13).
In reference to claim 22, Victor teaches the pump, wherein the plurality of arms are deformable in response to contacting the flattened portion (the pump disclosed is a flexible impeller pump wherein the impeller vanes deforms to draw a liquid into the pump housing and moves it to the outlet; the vanes will deform in the flattened portion).

Response to Arguments
The arguments, filed July 23, 2021 with respect to independent claims 1 and 7 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above in view of secondary reference of Moore.
The arguments, filed July 23, 2021, with respect to independent claim 13 have been fully considered but they are not found to be persuasive. 
Applicant argues (page 11): “However, the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01. It is well- known in the field of pumps that positive displacement pumps—like the one disclosed in Victor—operate at much higher, extreme pressures as compared to the pressure of an operating centrifugal pump—like the one disclosed in Clausen—as discussed in paragraph 9 of the Declaration of Jonathan Mantes (“Mantes Declaration”) submitted with this response. Accordingly, modifying the chamber 5 of Victor to include a thin transparent cover 14 from the centrifugal pump 10 of Clausen would render Victor unsatisfactory for its intended purpose. Specifically, the thin transparent cover 14 from a centrifugal pump 10 would fail (e.g., crack, break, leak, etc.) under the extreme, high pressures that would be exerted upon the cover 14 in the positive displacement pump 1 of Victor, as discussed in paragraph 10 of the Mantes Declaration. An ordinarily skilled person in the art of pumps would not be motivated to look to centrifugal pumps when attempting to modify the pumping chamber of a positive displacement pump, as discussed in paragraph 10 of the Mantes Declaration.” 
Examiner’s response: 
As discussed in the rejection above, the modification does not involve using the exact same transparent cover of Clausen but rather using the concept of making the cover of Victor transparent. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore, there is no disclosure in Clausen stating the cover 14 to be thin and the reference of Clausen belongs to the art of pumps with impeller, so one of ordinary skill in the art would indeed me motivated to look at the reference of Victor. Therefore, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746